Citation Nr: 0201238	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  99-04 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to August 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  That rating decision, in part, denied 
service connection for arthritis of the left ankle, 
arthralgia of the right ankle, headaches on a direct basis 
and due to undiagnosed illness, and a stomach condition on a 
direct basis and due to undiagnosed illness.  That rating 
decision also granted service connection for bilateral pes 
planus and assigned a noncompensable rating, effective in 
January 7, 1998.

By decision dated October 2000, the issues of service 
connection for a bilateral ankle disorder, headaches or a 
stomach disorder on a direct basis or due to an undiagnosed 
illness were denied by the Board.  The issue of entitlement 
to a compensable evaluation for bilateral pes planus was 
remanded for the purpose of affording the veteran a VA 
examination.  This case has been returned to the Board for 
appellate review.


FINDING OF FACT

The veteran's bilateral pes planus is productive of hallux 
valgus and pain on manipulation and use which more nearly 
approximates moderate disability.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but no 
greater, for bilateral pes planus have been met.  38 U.S.C.A. 
§§  1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2001). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran was granted service connection for bilateral pes 
planus by a rating decision dated September 1998 effective 
January 7, 1998.  Although service medical records showed no 
evidence of treatment for flatfeet during service, an 
examination dated December 1985 noted recurrent bilateral 
ankle pain possibly secondary to pes planus.  Arch supports 
were prescribed.  The veteran contends that his bilateral pes 
planus is more severe than contemplated by the noncompensable 
evaluation assigned.

At his September 1997 VA examination the veteran reported 
pain in both ankles.  The examination showed no evidence of 
inflammation, swelling, or edema of the feet.  There was 
callus formation on both large toes.  The diagnosis was pes 
planus bilaterally.

VA x-rays dated October 1998 of the veteran's left foot 
showed evidence of hallux valgus and associated degenerative 
change.  The remainder of the examination was basically 
unremarkable.

At his August 1999 RO hearing, the veteran testified that he 
wore arch supports.  He indicated that he had pain and that 
the bottom of his feet were in really bad shape.

At his May 2001 VA examination, the veteran reported injuring 
his right ankle playing basketball while stationed at Ft. 
Riley, Kansas in 1985.  He indicated that he reinjured the 
ankle in 1987 and stated that military physicians in December 
1985 noted that he had pes planus.  The veteran indicated 
that he had pain and swelling after prolonged standing and 
walking and doing physical exercises, more prevalent in his 
left foot.  He indicated that he was taking over-the-counter 
Motrin which helped with the pain.  The veteran reported 
using an ankle brace for the left foot as necessary.  The 
veteran indicated that he worked a full shift and took 
vacation leave when his foot bothered him, if it was 
available, and could not play sports at that time.  

The examination showed left and right foot with low arches 
with a prominent medial eminence of the first metatarsal and 
a lateral deviation of the great toes.  Passive and active 
range of motion of the subtalar joint was limited in the 
promontory and supinatory directions.  The range of motion of 
all the joints was full with no crepitus.  Muscle power was 
5/5.  The subtalar joint had pain throughout the range of 
motion with the left foot greater than the right foot.  There 
was painful motion of the subtalar joint, which was noted by 
guarded movement and tenderness on palpation of the subtalar 
joint.  The veteran walked with an out-toed type gait and 
there was no limp.  There were no restrictions on standing or 
walking.  There was a callus on the medial aspect of both 
great toes with no unusual shoe wear.  The skin was intact 
and there was normal color, temperature and turgor of the 
skin.  Vascular examination revealed that pulses were 3/4 
bilaterally.  The veteran could perform squats, supination, 
pronation and rising on toes and heels independently.  The 
veteran presented with hallux valgus bilaterally and low 
arches bilaterally.  The examiner noted that these were not 
correctable either actively or passively.  The weight bearing 
Achilles tendon was 4 degrees valgus and the nonweight 
bearing was 0 degrees valgus.  The Achilles tendon could be 
corrected by manipulation without pain.  There was a 10-
degree forefoot varus position in relation to the midfoot and 
it could not be corrected by manipulation.  On the right 
there was 28 degrees of hallux abductus and the 
intermetatarsal angle was 10 degrees.  On the left there was 
30 degrees of hallux abductus with 10 degrees of an 
intermetatarsal angle.  X-rays revealed the calcaneal angle.  
Nonweight bearing was 20 degrees.  There was an old fracture 
of the posterior processes of the left talus.  The subtalar 
joints revealed osteoarthritic changes, left foot worse than 
right foot.  The diagnoses were pes planus; forefoot varus; 
hallux valgus; subtalar joint degenerative arthritis; old 
fracture, left posterior tibial tubercle.


Criteria

During the pendency of the veteran's appeal, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  See also 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  This liberalizing law and implementing 
regulation are applicable to the veteran's claim.  
38 U.S.C.A. § 5107 note (West Supp. 2001).  The changes 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The VCAA also requires VA to provide 
a medical examination when such an examination is necessary 
to make a decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, VA examination reports dated in September 1997 and 
May 2001, October 1998 VA x-rays, and the August 1999 RO 
hearing transcript.  In addition, by letter dated February 
2001, the veteran was informed of the VCAA and informed if he 
had any supporting evidence to identify other than what was 
already of record to notify the RO.  No additional pertinent 
evidence has been identified by the veteran.  Additionally, 
the record shows that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to a higher evaluation for the disability at 
issue.  The discussions in the statement of the case and 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Thus, although the claim 
was developed before the effective date of the VCAA, there is 
no reasonable possibility that further development would 
further aid in substantiating the claim and, therefore, a 
remand is not necessary.

The service connected bilateral pes planus is an original 
claim placed in appellate status by a notice of disagreement 
taking exception with the initial rating assigned by the RO 
after a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 127 (1999).  Accordingly, consideration 
must be given to the possibility of staged ratings during the 
entire time period covered by the appeal. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pes planus or flatfeet are evaluated in accordance with 
schedular criteria provided in 38 C.F.R. Part 4.  Flatfoot 
with mild symptoms relieved by a built-up shoe or arch 
support is noncompensable.  Flatfoot with moderate symptoms, 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet, bilateral or unilateral, warrants a 10 
percent evaluation.  Flatfoot with severe symptoms, objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, with characteristic callosities, which is 
unilateral, warrants a 20 percent evaluation and which is 
bilateral, warrants a 30 percent evaluation.  Flatfoot with 
pronounced symptoms, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, and which are not improved by orthopedic shoes 
or appliances warrant a 30 percent evaluation if unilateral 
and a 50 percent evaluation if bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional impairment of a joint due to pain, 
weakness, excess fatigability, incoordination, restriction of 
movement, or instability, may result in disability even 
though the diagnostic code under which the veteran is rated 
does not specifically contemplate all of these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims has 
held that diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 
417 (1995).


Analysis

A review of the medical evidence of record reflects that the 
veteran's service-connected bilateral pes planus is 
manifested by objective evidence of pain on manipulation and 
use.  The May 2001 VA examination and x-rays showed painful 
motion of the subtalar joint, which was noted by guarded 
movement and tenderness on palpation of the subtalar joint as 
well as forefoot varus, hallux valgus, subtalar joint 
degenerative arthritis, and old fracture, left posterior 
tibial tubercle.  There was a callus on the medial aspect of 
both great toes.  The examiner noted objective evidence of 
pain on range of motion testing of the feet, but no 
demonstrable weakness, incoordination, or fatigue.  Upon 
careful consideration of this evidence and with all 
reasonable doubt resolved in the veteran's favor, the Board 
concludes that this evidence more nearly approximates to a 10 
percent evaluation in that it demonstrates pain on 
manipulation and use of the feet.  However, no clinical 
evidence on file supports a finding of severe symptoms of 
flatfoot sufficient to warrant the next higher evaluation of 
20 percent for either individual foot or 30 percent for 
severe symptoms of both feet.  There is no objective evidence 
of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, bilateral or 
unilateral.


ORDER

A 10 percent initial rating for bilateral pes planus is 
granted, subject to law and regulations governing the payment 
of monetary benefits.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

